ON REHEARING.
This cause having been argued to a Department of the court on October 30, 1933, and the opinion of the trial court having been affirmed (ante p. 33, 27 P.2d 1073), and the cause having been thereafter assigned for rehearing En Banc, and having been argued to the court sitting En Banc on June 4, 1934, and the court having considered the questions presented and the opinion of the Department of this court filed in this cause above referred to, it is ordered that the words,
"and the benefit of the doubt should be given the claimant under the industrial insurance law,"
commencing in the fourth line of the last paragraph of the opinion, be and the same are hereby deleted from the opinion.
A majority of the court adheres to the Departmental opinion as so amended.
 *Page 1